                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                COOKEVILLE DIVISION

 JONATHON BROWN,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   No. 2:21-cv-00009
                                                 )
 MACON COUNTY SHERIFF’S                          )
 DEPARTMENT,                                     )
                                                 )
         Defendant.                              )

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is an Amended Complaint (Doc. No. 12) filed by Plaintiff

Jonathon Brown’s counsel.

        Brown initially filed this lawsuit pro se while incarcerated. (Doc. No. 1). By Order and

Memorandum Opinion entered on March 17, 2021, the Court granted Plaintiff’s pro se application

to proceed in forma pauperis, conducted the screening required by the Prison Litigation Reform

Act, and determined that the pro se complaint failed to state claims upon which relief can be

granted under 42 U.S.C. § 1983 against the sole named Defendant. (Doc. Nos. 5 and 6). However,

the Court further determined that, had Plaintiff named a proper defendant to this complaint, his

allegations could be viewed as rising to the level of constitutional violations actionable under

Section 1983. (Id.) Considering Plaintiff’s pro se status, the Court permitted him to amend his

complaint, if he so desired, to name an additional defendant or defendants with regard to his

Eighth Amendment allegations. (Id.)

        On March 23, 2021, Plaintiff notified the Court that he was no longer incarcerated. (Doc.

No. 7). On April 5, 2021, attorney Phillip S. Georges filed a Notice of Appearance on behalf of

Plaintiff. (Doc. No. 8). On the same day, counsel also filed a Motion for Leave to Amend the

                                                1

      Case 2:21-cv-00009 Document 13 Filed 05/13/21 Page 1 of 4 PageID #: 134
Complaint in compliance with the Court’s prior Order. (Doc. No. 9). Counsel now has filed that

Amended Complaint. (Doc. No. 12).

         In the Amended Complaint, counsel adds eight co-Plaintiffs to this action: Levi Mullins,

Kevin Harrison, Lucas Tracy, Timothy Mann, Roy Gardner, William Rowe, Shawn Feinstein, and

John Doe. According to the Amended Complaint, these individuals are no longer incarcerated and

“collectively report the same treatment, the same conditions of the housing of inmates while

waiting for proper adjudication of their criminal charges, the handling of reporting said treatment

and conditions to jail administration, the handling of ADA related requests, and the overall

constitutional violations that subjected each Plaintiff to an unreasonable degree of inhumane

treatment that was inflicted upon each of them while in the custody of the Macon County Jail.”

(Id. at 1-2, 3-5). Further, the Amended Complaint states that, with respect to each Plaintiff,

“[p]rocess can be served . . . by and through his attorney of record.” (See, e.g., id. at 4). However,

only Plaintiff Brown has an attorney of record. Therefore, the Court must address some additional

preliminary matters.

         First, it appears that “John Doe” was inadvertently listed as a Plaintiff in the caption of the

Amended Complaint. There is no John Doe Plaintiff mentioned in the Amended Complaint. The

Court proceeds with the understanding that there are only eight Plaintiffs in this action.

         Second, at this time, neither Mr. Georges nor any other attorney has filed a Notice of

Appearance in this case on behalf of Plaintiffs Mullins, Harrison, Tracy, Mann, Gardner, Rowe,

or Feinstein. On April 5, 2021, using the Court’s CM/ECF system, Mr. Georges filed a document

entitled Notice of Appearance 1 and titled the docket entry for that document as “Notice of

Appearance on behalf of All Plaintiffs.” (Doc. No. 8). However, at that time, there was only one


1
 In the document, counsel states that Plaintiff Jonathon Scott Brown has retained counsel for representation; no other
Plaintiff is mentioned. (Doc. No. 8 at 1).

                                                          2

     Case 2:21-cv-00009 Document 13 Filed 05/13/21 Page 2 of 4 PageID #: 135
Plaintiff in this action. Therefore, all Plaintiffs except Brown currently are proceeding as pro se

Plaintiffs. If Mr. Georges intends to represent all Plaintiffs, he must file a Notice of Appearance

with respect to Mullins, Harrison, Tracy, Mann, Gardner, Rowe, and Feinstein.

       Third, the Court granted Plaintiff’s Brown application to proceed in forma pauper when he

was a prisoner. However, he is no longer incarcerated. (See Doc. No. 7). And he now seeks to

pursue this action with seven other nonprisoner Plaintiffs, none of whom have paid their portion

of the civil filing fee in this action or submitted an application to proceed in forma pauperis. Given

these developments, the Court must revisit the issue of the filing fee in this action. Consequently,

the Court’s Order of March 17, 2021 (Doc. No. 6) is VACATED insofar as the Order granted

Plaintiff Brown’s prisoner application to proceed in forma pauperis and assessed the filing fee

against Plaintiff Brown. Further, any portion of the filing fee that has been assessed against

Plaintiff Brown to date SHALL be refunded to him.

       When there are multiple plaintiffs in a case, each plaintiff is proportionately liable for any

fees or costs. See Talley-Bey v. Knebl, 168 F.3d 884, 887 (6th Cir. 1999); In re Prison Litigation

Reform Act, 105 F.3d 1131, 1137 (6th Cir. 1997). Here, that means each Plaintiff is responsible

for $50.25 (one-eighth of $402).

       The Clerk is DIRECTED to send all Plaintiffs a blank application to proceed in forma

pauperis for nonprisoners. Each Plaintiff is DIRECTED to do one of the following within 30

days of date of entry of this Order: either (1) submit to the Court his portion of the civil filing fee

($50.25); or (2) complete an application to proceed in forma pauperis and return the properly

completed application to the district court. Plaintiffs cannot submit a combined application to

proceed in forma pauperis.




                                                  3

    Case 2:21-cv-00009 Document 13 Filed 05/13/21 Page 3 of 4 PageID #: 136
        Each Plaintiff is forewarned that if he does not comply with this Order within the specified

time frame, he may not be considered a Plaintiff in this case going forward.

        Any Plaintiff may request an extension of time to comply with this Order within 30 days

of date of entry of this Order. Floyd v. United States Postal Service, 105 F.3d 274, 279 (6th Cir.

1997), superseded on other grounds by Rule 24, Fed. R. App. P. Any motion filed will pertain

only to the Plaintiff whose names appears on the motion.

        Until the matter of the filing fee is resolved, this action cannot proceed. No service shall

issue at this time.

        IT IS SO ORDERED.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4

    Case 2:21-cv-00009 Document 13 Filed 05/13/21 Page 4 of 4 PageID #: 137
